—In a proceeding pursuant to Election Law article 16, inter alia, to enjoin Frank M. MacKay, Frances Siems, Thomas Whelan, Carol Cris, William Marsden, Philip Goldstein, Kenneth W. Bayne, Kenneth J. Herman, William Bogardt, Jill M. Shevlin, and Donald Shevlin from conducting an organization meeting of the Suffolk County Committee of the Independence Party of the State of New York, and to enjoin the Commissioners of the Board of Elections of the County of Suffolk, inter alia, from authenticating any filing of a certificate of election of officers and party rules, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (D’Emilio, J.), dated December 14, 1998, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
The meeting which the petitioners seek to prohibit has already taken place. Accordingly, that branch of the petition *544which is to enjoin such a meeting is academic. That branch of the petition which is to enjoin the Board of Elections of the County of Suffolk from accepting for filing a certificiate of election of officers or party rules must also be dismissed since the appendix does not contain the minutes of the subject organization meeting held on September 22, 1998, and therefore is incomplete (see, Patel v Patel, 270 AD2d 241). We note that a second proceeding for similar relief was commenced after the meeting was held, but was dismissed by order of the Supreme Court, Suffolk County, also dated December 14, 1998. The petitioners’ motion for leave to withdraw an appeal from that order (App Div Docket No. 1999-06231) was granted by decision and order on motion of this Court dated October 15, 1999. S. Miller, J. P., Friedmann, Florio and Smith, JJ., concur.